DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

     CERTIFIED PRIORITY RESTORATION, a/a/o Albert Molina,
                         Appellant,

                                     v.

            STATE FARM FLORIDA INSURANCE COMPANY,
                           Appellee.

                              No. 4D15-2658

                             [March 23, 2016]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Cynthia Imperato, Judge; L.T. Case No.
CACE15-4202 (21).

  Gray R. Proctor and Susan W. Fox of Fox & Loquasto, P.A., Orlando,
and Andrea B. Chirls of The Mineo Salcedo Law Firm, P.A., Davie, for
appellant.

   Scot E. Samis of Traub Lieberman Straus & Shrewsberry, L.L.P., St.
Petersburg, for appellee.

PER CURIAM.

    We affirm the order compelling an appraisal of an insurance loss. On
appeal, appellant, the recipient of an assignment of benefits from an
insured for repairs to his home, claims that the court erred by compelling
an appraisal “with the named insured.” The appraisal clause requires
that, upon request of either the insured or insurer, each appoint an
appraiser, and those appraisers appoint an umpire. Appellee claimed that
only the insured can engage in the appointment. Appellant disagrees and
contends that the right to an appraisal was transferred to appellant
through the assignment of benefits. However, the trial court’s order simply
granted the motion to compel an appraisal. In the hearing on the motion,
when asked whether it was requiring the insured himself to comply with
the appraisal terms, the court simply told the parties to “work it out.” The
trial court did not rule on the issue that appellant seeks to have this court
address.
   Our affirmance is without prejudice to further proceedings in the trial
court if either party refuses to proceed with the appraisal.

   Affirmed.

WARNER, DAMOORGIAN and FORST, JJ., concur.

                           *        *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2